      Case 3:20-cv-05980-LC-HTC Document 1158 Filed 05/19/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION
                                 Civil Hearing Minutes
              Honorable Lacey A. Collier, Senior U.S. District Judge

Case Style:   In RE: Skanska USA Civil Southeast Inc and Skanska USA Inc.
Case No.:     3:20-cv-5980-LAC-HTC
Hearing:      Status Conference Re: ECF1146 and ECF1147
__________________________________________________________________
Time Commenced:      9:59 a.m.      Time Concluded:    11:09 a.m.

Court Reporter:              Julie Wycoff

Attorney present for Petitioners:

Jeremy Branning, Esquire

Attorneys present for Respondents/Claimants:
Thomas Gonzalez, Esquire; Sam Geisler, Esquire; Brian Barr, Esquire; Stephen Echsner, Esquire;
Eric Stevenson, Esquire; Greg Fayard, Esquire; Thomas Gore, Esquire; Douglas Woodward,
Esquire; Robert Kelly, AUSA, DOJ; Jeff Gill, Esquire.
______________________________________________________________________________
PROCEEDINGS:

9:59 a.m.     Court in session.
10:01 a.m.    Jeremy Branning argument on Skanska’s position on continuing the September 13
              trial based upon outstanding and ongoing discovery issues.
10:03 a.m.    Court makes an inquiry of Mr. Branning.
              Mr. Branning responds.
10:09 a.m.    Court makes an inquiry of Mr. Branning.
              Mr. Branning responds and continues.
10:11 a.m.    Brian Barr on behalf of Claimants represented by Levin Papantonio Raffery, and
              Aylstock Witkin Kreis & Overholtz states Claimants are prepared and ready for June
              21, 2021 evidentiary hearing. Argues in support of a continuance of the September
              13 trial.
10:16 a.m.    Court makes an inquiry of Mr. Barr.
              Mr. Barr responds.
10:17 a.m.    Mr. Barr presents a written document titled “Litigation Timeline.” Document
              published to the courtroom.
10:23 a.m.    Court makes an inquiry of Mr. Barr.
              Mr. Barr responds.
      Case 3:20-cv-05980-LC-HTC Document 1158 Filed 05/19/21 Page 2 of 2



10:27 a.m.     Jeff Gill on behalf of Claimant DeLuna Oyster Company. Claimant objects to
               continuance. Argues objection as to continuance.
10:30 a.m.     Robert Kelly, AUSA, DOJ. Argument for continuance of the September 13 trial
               based upon late notice of this action and discovery issues.
10:36 a.m.     Court makes an inquiry of Mr. Kelly.
               Mr. Kelly responds and continues.
10:44 a.m.     Sam Geisler on behalf of claimants represented by Aylstock, Witkin, Kreis &
               Overholtz argues for continuance of the September 13 trial based upon discovery
               issues.
10:46 a.m.     Court makes an inquiry of Mr. Barr.
               Mr. Barr responds.
10:51 a.m.     Mr. Branning responds to statements made in the arguments of counsel for
               claimants/respondents.
10:55 a.m.     Court makes an inquiry of Mr. Branning.
               Mr. Branning responds.
10:57 a.m.     Court readdresses Mr. Kelly.
               Mr. Kelly responds.
11:05 a.m.     The Court addresses all counsel.
               The Court will maintain the September 13, 2021 trial date in this case.
11:09 a.m.     Court is adjourned.




__________________
Filed in Open Court
May 19, 2021
Deputy Clerk: kli
